Citation Nr: 1141076	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-33 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection to rheumatic valvulitis, inactive, with mitral insufficiency.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The appellant served on active duty with the U.S. Army from September 1950 to October 1950.  He has unverified Naval service and the Alabama National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that service connection is warranted for his heart disorder based upon service incurrence.  Contrary the findings of a March 1956 rating decision that determined that his rheumatic valvulitis and mitral insuffiency preexisted his active service, he maintains that he did not have rheumatic heart disease prior to service and that his heart disease had its onset during his short period of active service.  Had he had preexisting rheumatic fever resulting in rheumatic valvulitis, he maintains that this disability would have been discovered by his prior Naval service.  He asserts that no health problem were developed while he was in the Navy.  Alternately, even if were accepted that he had a heart disorder that preexisted both periods of his active service, the Veteran argues that his clean health during his Naval service shows that his preexisting heart disease was aggravated by his active service in the Army.  

The evidence considered by the RO in its March 1956 decision included a Report of Separation from the Armed Forces (DD Form 214) that showed that the Veteran had active service with the Army from September 22, 1950 to October 27, 1950.  No prior periods of service were identified.  

The March 1956 rating decision denied the Veteran's claim for service connection for a heart condition based on the finding that his heart complaints in service preexisted his active service.  Reference was made to the Veteran giving an in-service history of rheumatic fever in 1954 with a recurrence in 1955.

During the course of the present appeal, the Veteran produced a copy of a certificate showing that he received an honorable discharge from the Navy on September 21, 1950.  He expressed dismay that the records from this period had been considered by VA.  He argued that those records would establish that he did not have any heart problems prior to entering into active service.  

38 C.F.R. § 3.156(c) states that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  The potential relevance of service records show active service prior to September 22, 1950, much less an earlier service enlistment examination, is obvious.   The production of Navy discharge certificate therefore gives rise to consideration of the Veteran's claim on a de novo basis.

However, there are several factors that cause the Board to question the legitimacy of the September 21, 1950 discharge certificate.  First, the aforementioned DD-214 makes no reference to the Veteran having any prior period of active service.  Second, service treatment records include an August 29, 1950 Report of Examination showing the Veteran underwent a pre-induction examination for the Army.  It seems illogical that the Veteran would undergo a pre-induction examination for the Army, enter the Navy, receive a discharge from the Navy, and then enter the Army in the course of 23 days.  The Board's attention is also drawn to his original February 1956 application for benefits that made no mention of service prior to September 22, 1950.  Finally, the Veteran made no reference to service with the Navy when he reapplied for benefits in September 2000. 

Thus, prior to making a decision as to whether the tenets of 38 C.F.R. § 3.156(c) apply in the present, and trigger a de novo review, the Board finds that additional  development is necessary.  The RO/AMC must contact to service department and determine whether or not the Veteran had any periods of active service prior to September 22, 1950, to include service with the Navy that concluded on September 21, 1950.  Further, if such service is confirmed, service records or service treatment records related to that period of service should be associated with the claims folder.  

Additionally, and regardless of whether records pertaining to a previous period of service are produced, the appellant has submitted a certificate of discharge indicating that he was discharged from the Alabama National Guard in November 1951.  There are no service records or service treatment records related to that period of service associated with the claims folder.  Those records should be sought, and if any, associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC), Department of the Navy, or any other appropriate agency to determine whether the Veteran had a period of active service prior to September 22, 1950.  A specific inquiry should be made to verify the Veteran's purported period of active duty in the Navy, concluding on September 21, 1950.  Any additional service treatment records located should also be obtained and associated with the claims folder.  , and any ACDUTRA or INACDUTRA in the Alabama National Guard.  Service records providing points are not helpful in this regard.  

the Alabama National Guard Army, or any other appropriate agency   Any service treatment records located during these periods of time should also be obtained and associated with the claims folder.  If no service records or service treatment records can be found verifying active duty, ACDUTRA or INACDUTRA for those periods of time, or if they have been destroyed, ask for specific confirmation of that fact.  

2.  Readjudicate the appellant's claim of entitlement to service connection for rheumatic valvulitis, inactive, with mitral insufficiency.  If any benefit sought on appeal remains denied, the appellant and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given the opportunity and adequate time to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



